         Case 1:15-cv-05871-KPF Document 162 Filed 12/23/19 Page 1 of 3




                                            +1-212-474-1768

                                         kdocherty@cravath.com




MEMO ENDORSED                                                                December 20, 2019

                                  Price v. City of New York, et al.
                                      No. 15-CV-5871 (KPF)

    Dear Judge Failla:

                     In accordance with this Court’s Individual Rules of Practice in Civil
    Cases, we write on behalf of Plaintiff Kelly Price in response to the December 17, 2019
    letter filed by Defendants Officer Alison Schmitt and Officer Stephen Mears (“MTA
    Defendants”) requesting a Pre-Motion Conference. In that letter, the MTA Defendants
    indicate their intention to file a motion to sever and partially dismiss the complaint as to
    the MTA Defendants. We address each of those issues in turn below.

    Severance

                    The MTA Defendants seek to sever the claims against them on the ground
    that the allegations regarding the MTA Defendants are an “isolated occurrence” unrelated
    to Ms. Price’s other claims. To the contrary, as with her claims against NYPD Officers
    Simmons, Corrado, Cruz and Staines, the claims against the MTA Defendants stem from
    the City of New York’s decision to label Ms. Price as a fabricator and to place her on a
    “Do Not Serve” list. (See Fifth Am. Compl. at 4, 16-17, ECF No. 153.) Accordingly, the
    claims against the MTA Defendants should not be severed.

                    In determining whether severance is appropriate, courts must consider:
    “(1) whether the claims arise out of the same transaction or occurrence; (2) whether the
    claims present some common questions of law or fact; (3) whether settlement of the
    claims or judicial economy would be facilitated; (4) whether prejudice would be avoided
    if severance were granted; and (5) whether different witnesses and documentary proof are
    required for the separate claims.” Oram v. SoulCycle LLC, 979 F. Supp. 2d 498, 502–03
    (S.D.N.Y. 2013). Ms. Price brings claims for false arrest, excessive force, and malicious
    prosecution against the MTA Defendants stemming from her November 17, 2016 arrest
    at Penn Station. On that day, Ms. Price was being “harassed by several individuals on the
     Case 1:15-cv-05871-KPF Document 162 Filed 12/23/19 Page 2 of 3
                                                                                            2


platform of the uptown 1 train at Penn Station.” (Fifth Am. Compl. at 16-17.) Officers
Schmitt and Mears dispersed the group and—rather than arrest the individuals harassing
Ms. Price—Officer Mears attacked Ms. Price from behind and arrested her as she was
walking away. (Id. at 16.) Ms. Price was then detained in the MTA police station for
approximately 30 minutes, before being taken to the hospital and sedated at the direction
of Officer Mears. (Id. at 16.)

               Severance should not be granted because the claims against the MTA
Defendants arise from the same facts and require presentation of the same evidence as the
claims against the City Defendants. Ms. Price contends that the MTA Defendants’
mistreatment of her was motivated by the fact that she had been placed on the City’s “Do
Not Serve” list. Accordingly, Ms. Price intends to introduce evidence regarding the “Do
Not Serve” list at the trials of both the MTA Defendants and the City Defendants. See
Kirk v. Metro. Transp. Auth., No. 99 CIV. 3787 (RWS), 2001 WL 25703, at *3
(S.D.N.Y. Jan. 10, 2001) (“Duplicate presentation of evidence at each trial weighs against
severance.”). Moreover, the MTA Defendants’ claim of prejudice fails because this is the
precise evidence that they contend would prejudice them at trial if severance were not
granted.

                Finally, to the extent the Court finds that the complaint does not
sufficiently allege facts connecting the MTA incident to her claims regarding the “Do
Not Serve List”, Ms. Price respectfully requests that the Court grant leave to amend. Ms.
Price will further allege that the MTA Defendants became aware of her status as an
alleged fabricator after they ran her name through their system at the MTA police station.
Amendment is appropriate because the MTA Defendants’ letter is their first response to
Ms. Price’s allegations. See Fed. R. Civ. P. 15(a)(2) (“The court should freely give leave
when justice so requires.”).

Denial Of Services Claims

                The MTA Defendants also seek to dismiss the “denial of services” claim
against them. Although the complaint names MTA Officers Schmitt and Mears in the
heading of paragraph 190 (see Fifth Am. Compl. at 17-20 (setting out a denial of services
claim based on the January 24, 2017 incident)), that was done in error. Ms. Price was not
and is not intending to bring that claim against the MTA Defendants. Ms. Price’s § 1983
claims against the MTA Defendants are for false arrest, excessive force, and malicious
prosecution associated with the November 17, 2016 incident. (See Op. and Order at 11,
55, ECF No. 114.)

                                           ***

                To the extent the Court schedules a conference to discuss these matters,
we respectfully request that it be scheduled after January 10, 2020, as counsel for
Plaintiff will be traveling prior to that date.
    Case 1:15-cv-05871-KPF Document 162 Filed 12/23/19 Page 3 of 3
                                                                      3


                                            Respectfully submitted,



                                            Kelsie A. Docherty


Hon. Katherine Polk Failla
   United States District Judge
      Southern District of New York
          Thurgood Marshall United States Courthouse
                  40 Foley Square
                      New York, NY 10007

BY ECF




The Court is in receipt of Defendant Metropolitan Transportation
Authority (“MTA”) Police Officers Alison Schmitt and Stephen
Mears (“MTA Defendants”) letter dated December 17, 2019 (Dkt.
#160) and Plaintiff's above reply (Dkt. #161). The MTA
Defendants' motion is DENIED without prejudice to leave to renew
if and when the Court sets a trial date in this matter.



Dated: December 23, 2019                   SO ORDERED.
       New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
